Title: To John Adams from John Quincy Adams, 29 February 1816
From: Adams, John Quincy
To: Adams, John


				
					Dear Sir.
					Ealing 29. February 1816.
				
				Major Swett, being about to embark for Boston, in the Galen, has been good enough to take charge of this Letter, and of two packages, addressed to you; one containing Tucker’s Light of Nature, and the other a piece of Cloth, for my brother.I have not been able to wade through the Book: but I plunged about half way into it—An inflamation of the eyes then seized me, which compelled me to abandon Mr Tucker, and threatened me for some days with the loss of at least one of them.  It confined me for some weeks, and threw my Correspondence so much in arrear, that since recovering I have scarcely had time for reading any thing. You have doubtless seen what Alexander the blessed (a title which his Imperial Senate, at the instigation of the Archbishop Metropolitan of the Empire, sent a solemn deputation of three Alexanders to offer him, but which he had the good sense and modest to decline) has been doing with my old friends the Jesuits—When I gave you the account of the pains which the venerable Father General took to convert so obstinate a heretic as myself, I did not know that he and his associates had so far overreached their own wisdom, as to venture upon the same experiment, with the Religious Creed of the Country, where they themselves as I very clearly saw, were but indulged with a jealous and reluctant toleration. Yet I had other indications of their proselyting zeal, besides the worthy Father’s obliging solicitude for my Salvation; for they did actually convert, receive into the bosom of the Church, and baptize with much public solemnity two negro men who were successively my Servants, and one of whom I had taken with me from America. Still the Father General, who gave me an account of their College, and of their system of Education at it, repeatedly tole me they never interfered with the Religious Principles of those of their pupils, who were not of their own Church, but left them altogether to the teachers in that particular, of their respective denominations—and the jealousy with which they were regarded by the National Priesthood of the Greek Church, I could easily discern—That they may have been indiscreet in their restless anxiety for the propagation of their faith, I think very probable—Mr Harris, our Chargé d’Affaires, writes me that the decree against them has given universal satisfaction; but that is neither proof of their guilt, nor justification of the manner in which they have been punished—I have felt much compassion for them—Their learning was of a much better kind than that of the Greek Clergy, and their College was the only good school for Classical Education in the Country.—They have been expelled, turned adrift upon the World, and deprived of their property, without a trial, but the mere will of the Emperor, upon secrete instigations and accusations of enemies and rivals; to all appearance without having been allowed even a hearing to defend themselves. Such are the forms of autocracy, even in the hands of the mild, the magnanimous, the pious. Alexander, immediately after publishing his holy autograph league and Covenant with his imperial and royal brethren of Austria and Prussia.The Temple of Janus will not be long closed; but Oh! my we not be the first to open it—From rumours circulating here it would seem as if we were getting seriously into a quarrel with Spain; it is much to be deprecated—From Spain we have nothing to fear, but let us keep at Peace with all the world, until something foreign or domestic shall seriously employ the energies of this Nation. Long, we shall certainly not need to wait—A crises approaches here, more formidable than any that they have yet encountered—Let their debt and taxes, and overweening Pride, have its own natural and inevitable course, and they will soon prey to deeply upon the Vitals to be dangerous to us. Their Establishment for the present year is avowedly calculated upon an engagement to maintain by force the Bourbons on the throne of France and upon the chance of a War with America. Upon these two Pillars they have raised a necessity for a standing army of a hundred and fifty thousand men, and for an expenditure of thirty millions, besides the interest of their debt. Let us not give them the chance of War, and they will soon be obliged to discard their system, for one of real Peace, or it will sink them.I am Dear Sir, with duty to my mother, and kind remembrance to all friends, ever affectionately yours
				
					A.
				
				
			